\.'
 '           Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 1 of 33. PageID #: 339




      SUMMARY OF SAFETY AND EFFECTIVENESS DATA (SSED)
      I.       GENERAL INFORMATION

              Device Generic Name: Left Ventricular Assist Device

              Device Trade Name: HeartWare® Ventricular Assist System

              Device Procode: DSQ

              Applicant's Name and Address: HeartWare, Inc.
                                            14000 NW 57th Court
                                            Miami Lakes, FL 33014

              Date(s) of Panel Recommendation: April25, 2012

              Premarket Approval Application (PMA) Number: P100047

              Date of FDA Notice of Approval: November 20, 2012

              Expedited: Not applicable


      II.     INDICATIONS FOR USE

              The HeartWare Ventricular Assist System (Heart Ware VAS) is indicated for use as a
              bridge to cardiac transplantation in patients who are at risk of death from refractory end­
              stage left ventricular heart failure. The HeartWare VAS is designed for in-hospital and
              out-of-hospital settings, including transportation via fixed wing aircraft or helicopter.

      III.    CONTRAINDICA TIONS

              The device is contraindicated in patients who cannot tolerate anticoagulation therapy.

      IV.     WARNINGS AND PRECAUTIONS

              The warnings and precautions can be found in the HeartWare VAS labeling.

      V.      DEVICE DESCRIPTION

              Implanted components of the HeartWare VAS include the pump (which includes an
              integrated inflow cannula), an outflow conduit, a percutaneous driveline, and an apical
              sewing ring. The Heart Ware ventricular assist device (HVAD) pump is a continuous flow
              blood pump which utilizes magnetic and hydrodynamic forces to elevate and rotate the
              impeller. Once power is applied to the device, there are no points of mechanical contact


      PMA P100047: FDA Summary of Safety and Effectiveness Data                                        Page 1


                                                                                                9
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 2 of 33. PageID #: 340



      between the impeller and the body of the pump. An exploded view of the pump is shown
      in Figure 1 below.


                                 Inflow cannull _ _ _....;




                             Front Housing Assembly - - ­




                                    Impeller



                                   tenter-Post - - - ­


                              Rfilr Howlng Assembly
                                    Figure 1. Exploded View ofHVAD Pump


      The pump displaces 50mL of blood, weighs 160g, and is capable of pumping up to 10
      liters per minute (L/min) of blood. It is designed to be implanted entirely in the
      pericardia} space, obviating the need for an abdominal pocket.

      Surgical tools include an apical coring tool, tunneler, sewing ring wrench, hex driver,
      inflow cap, and driveline cover.

      External components include the controller, clinical monitor, battery charger, battery
      packs, AC and DC adapters, driveline extension cable, serial communication cable,
      universal serial bus (USB) flash drive, patient carry pack and shower bag. Some of these
      components are shown in Figure 2.




       I
       I
      Figure 2. Clinical Monitor, Controller, Battery Pack, AC Adapter, Pump and Driveline


PMA P100047: FDA Summary of Safety and Effectiveness Data                                    Page 2


                                                                                       10
        Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 3 of 33. PageID #: 341



          The controller manages the HV AD pump operation and is depicted in the center of Figure
          2. A light emitting diode (LED) screen displays real time pump parameters including
          power, speed and flow estimation as well as alarm conditions. The percutaneous driveline
          connects the pump to the controller. The controller is intended to always be connected to
          two power sources for safety (2 batteries or 1 battery and an AC adapter or DC adapter
          (car adapter)). Each battery contains lithium ion cells that, when fully charged, can power
          the HV AD pump for approximately 4 to 6 hours. The batteries are expected to have a
          useful operating life of greater than 250 charge and discharge cycles.

VI.       ALTERNATIVE PRACTICES AND PROCEDURES

          The current standard of care for patients in end-stage heart failure includes
          pharmacologic therapy, cardiac transplantation, and mechanical circulatory support. The
          gold-standard therapy for end-stage heart failure is cardiac transplantation but there are
          far more eligible candidates than available donor organs. Electrophysiologic devices such
          as implantable cardioverter defibrillators (ICDs) and biventricular pacemakers (cardiac
          resynchronization therapy - CRT) have also been used to reduce symptoms, increase
          physical activities and improve quality oflife of{mtients with heart failure.
          The primary other circulatory support alternative for the treatment of end-stage left
          ventricular heart failure is Thoratec's HeartMate II LVAD. Each treatment alternative has
          its own advantages and disadvantages. A patient should fully discuss this alternative with
          his/her physician to select the method that best meets expectations and lifestyle.

VII.      MARKETING IDSTORY

          The device has received CE mark in Europe for both the bridge-to-transplantation and
          destination therapy indications. Nearly 2500 HV AD pumps have been implanted in
          patients outside the United States in over I 00 hospitals and 26 countries. These countries
          include Austria, Belgium, Bulgaria, Czech Republic, Denmark, Estonia, Finland, France,
          Germany, Greece, Hungary, Italy, Latvia, Lithuania, Netherlands, Poland, Sweden,
          United Kingdom, Norway, Switzerland, Ukraine, Australia, Belarus, Croatia, Israel,
          Kazakhstan, Lebanon, New Zealand, Saudi Arabia, Singapore, South Africa, Turkey and
          Uruguay. A partial recall of the system's controllers was initiated in April 2010 due to a
          reduced speaker volume. No patient was impacted by this recall.

VIII.     POTENTIAL ADVERSE EFFECTS OF THE DEVICE ON HEALTH

          Below is a list of the potential adverse effects (e.g., complications) associated with the
          use of the HeartWare VAS device.
          • Air Embolism
          • Aortic Insufficiency
          • Bleeding, Perioperative or Late
          • Cardiac Arrhythmias
          • Death
          • Device Malfunction
          • Device Thrombosis

PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                        Page 3
      Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 4 of 33. PageID #: 342



        •   Driveline Infection
        •   Drive line Perforation
        •   Driveline Wire Damage
        •   Erosions and other Tissue Damage
        •   GI Bleeding/AV malformations
        •   Hemolysis
        •   Hepatic Dysfunction
        •   Hypertension
        •   Interference with/from other Devices
        •   Local Infection
        •   Multi-organ Failure
        •   Myocardial Infarction
        •   Neurologic Dysfunction
        •   Orgail Damage During Driveline Twmeling
        •   Pericardia! Effusion/Tamponade
        •   Peripheral Thromboembolism
        •   Platelet Dysfunction
        •   Psychiatric Episodes
        •   Renal Dysfunction
        •   Re-operation
        •   Respiratory Dysfunction
        •   Right Ventricular Failure
        •   Sensitivity to Aspirin
        •   Sepsis
        •   Stroke
        •   Worsening Heart Failure
        •   Wound Dehiscence

        For the specific adverse events that occurred in the clinical studies, please see Section X
        below.

IX.     SUMMARY OF PRECLINICAL STUDIES

There have been several modifications to the system throughout the IDE study, and also after
study completion. The following significant changes were made to the HeartWare VAS after
study enrollment in the BTT trial had completed: the addition of a sintered inflow cannula, a
controller software update, hardware upgrades to the device controller and monitor,
modifications to the driveline, battery pack and associated charging unit, introduction of
drive line splice and sheath repair kits, addition of the shower bag, a change in the apical coring
tool diameter, addition of a USB key, addition of an electrostatic discharge (ESD) shield, and
addition of the air travel claim. The final device design has undergone appropriate pre-clinical
testing. The addition of the sintered inflow cannula is the most significant modification and a
subgroup analysis for this change was conducted during the continued access phase (CAP) of the
trial (see Section XI). Subgroup analyses were not conducted or requested on any ofthe other
modifications.

PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                     Page 4
                                                                                   12
    Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 5 of 33. PageID #: 343



      A. Laboratory Studies

      Reliability Testing

      A total of 8 HVAD pumps were run on reliability test loops with 0.9% saline at 37°C
      with a viscosity of2.6cP and pH of7.2 for a real-time duration of2 years.

      Table I. Reliability Test Parameters
                                                                              .'/   '--···c   • ,·     0'

                                                                          ·Mean Aoi·tir ·
                                                                         : , Pr~ssure
                                                                              ..                ··,'

                                                                         [Diirffigl .'.· ..
       "Low·    ,..    6            65         2           115±15        80
        N-ominal .. . n             80         5           125±15        90
                                    140        7           150±15        100


      No failures were seen over the two year test time (minimum run time 806.9 days) and no
      particulates were observed in the test loop filters indicating that the HVAD pump is not
      generating any wear. Predicted reliability meets the 80% at an 80% confidence level
      requirement.

      Other engineering tests consisted of: pump seal integrity testing, pump start stop testing,
      outflow graft strain relief junction integrity testing, driveline splice kit testing, driveline
      sheath repair testing, shower bag mechanical testing. The pump seal integrity testing
      showed a maximum leak rate of 0.194 mL!hr with no increase in leakage with time.
      Pump start and stop testing was conducted adequately and patients are likely to
      experience no more than 93 start/stop cycles in the dual mode of pump operation. The
      outflowgraft integrity test revealed a maximum leak rate of 0.029 mL/hr with six out of
      eight outflow grafts showing no leakage. The driveline splice and sheath repair kits were
      shown to function as intended and the shower bag met acceptance criteria for a minimal
      amount of water entrance.

      Electrical Safety and Electromagnetic Compatibility

      The HeartWare® System was tested for compliance with the FDA recognized standards
      for electrical safety, IEC 60601-1 and IEC 60601-1- 1 and for electromagnetic
      compatibility, IEC 60601-1-2. System, controller, monitor, battery charger, battery, AC
      and DC adapter, monitor AC adapter and drive line extension EMC testing was
      conducted.

      Sotiware Validation

      The HeartWare Controller and Monitor are software-driven components of the
      HeartWare® System. The software development process complies with the requirements
      of IEC 60601-1-4:2000 and the software development process was based on the software

PMA P100047: FDA Summary of Safety and Effectiveness Data                                                   Page 5
                                                                                              13
    Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 6 of 33. PageID #: 344



      development methodology of AAMI SW68:2001, IEC 60601-1-4 and the FDA guidance
      documents on software development.

      A revision level history, device hazard analysis, and traceability analysis were provided.
      Software requirements specifications are noted and the verification and validation testing
      is provided. Testing was done on the controller, monitor, battery pack battery charger and
      the dual-stator start-stop feature.

      Biocompatibilitv Testing

      Biocompatibility testing was conducted in accordance with ANSI/AAMIIISO 10993­
      1:2003 and the General Program Memorandum #G95-l on Biological Evaluation of
      Medical Devices, and in compliance with the applicable requirements of 21 CFR part 58
      (Good Laboratory Practices). All applicable biocompatibility testing as shown in the table
      below was successfully completed on HVAD System configurations representative of the
      final HVAD product.

             Table 2. Biocompatibility Testing
           . ; , l, /f·" i';. BiocompatiliilityTest · •··                                          ·•: i-,~
                                                                              :'.{ : ':·•. ·;_c·.~· . "Results'
            ~·· / ~~})~r_f~:s:-:_:;~ .~~;;~C8if(J'[cf~(t" ~f:);~ ." ~::. ~-                           ·. . .::,
                                                                                                         ~


            Cyt_otoxicity                                                                                Pass
             Sensitization                                                                               Pass
            Irritation I Intracutaneous Reactivity                                                       Pass
            Acute Systemic Toxicity                                                                      Pass
            Genotoxicity                                                                                 Pass
            Implantation                                                                                 Pass
            Hemocompatibility                                                                            Pass
            Carcinogenicity_                                                                             Pass
            Pyrogenicity                                                                                 Pass
            Chronic Toxicity_                                                                            Pass
             Subchronic Toxicity                                                                         Pass
             Subacute Toxicity                                                                           Pass

      Sterilization InfOrmation

      All ofHeartWare® System components with the exception of the extemill components
      (e.g., Monitor, Controller, Batteries) are provided sterile. The sterilization method is
      100% ethylene oxide (EO) and the sterilization process is validated to provide a sterility
      assurance level(SAL) of 10-6 in accordance with the International Standard
      ANSI!AAMIIISO 11135ANSIIAAMI/ISO 11135- 1994 "Medical Devices- Validation
      and Routine Control of Ethylene Oxide Sterilization"- February, 1994", and
      AAMIIANSIIISO 11135-1:2007.




PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                                              Page 6
                                                                                                                  14
     Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 7 of 33. PageID #: 345



       Packaging and Shel[Li{e

       Accelerated aging shelf life testing was conducted and the expiration dating for this
       device has been validated at 25 months for the Implant Kit, Accessories and Surgical
       Tools of the system and 12 months for the Controller and Battery Pack.

       B. Animal Studies

       A GLP Chronic Animal Study (IDE) was conducted under G070199. Nine sheep were
       studied during the course ofthe 90 day study. Most of the problems encountered are
       thought to be expected levels given the complexity ofthe surgical model and
       postoperative care. Three of the nine animals died. The deaths were attributed .to the
       shape of the sheep test and the angle placed on the inlet cannula in one case, an irregular
       surface of the device in another case, and arrhythmias and pulmonary edema secondary to
       occluded inlet valves in the third case. Ofthe six survivors, in-life morbidity is noted to
       have been minimal to non-existent out to 90-days when they were sacrificed.

       The updated sintered inflow cannula design was also studied in two animal studies using
       the sheep model. The results of these studies were found to be acceptable.

X.     SUMMARY OF PRIMARY CLINICAL STUDY

       The applicant performed the ADVANCE (EvAluation ofthe HeartWare LVAD System
       for the Treatment of AdVANCed Heart FailurE) clinical study to establish a reasonable
       assurance of safety and effectiveness of the HeartWare VAS device for bridge to cardiac
       transplantation in patients who are at risk of death from refractory end-stage left
       ventricular heart failure in the US under IDE G070199. Data from this clinical study
       were the basis for the PMA approval decision. A sununary of the clinical study is
       presented below.

       A. Study Design

       The study was a prospective, contemporaneous control, pivotal clinical study. This is the
       first clinical trial to use the Interagency Registry for Mechanically Assisted Circulatory
       Support (INTERMACS) as a contemporaneous control. The study was non-randomized
       and open label. The primary endpoint of the trial was pre-specified and depended on the
       comparability of the treatment and control groups.

       According to the protocol, the comparability between the HeartWare and INTERMACS
       patient characteristics was to be evaluated using a propensity score analysis with pre­
       specified baseline covariates: age, gender, blood urea nitrogen (BUN), right atrial
       pressure (RAP), creatinine, body surface area (BSA), prior cardiac surgery (Yes/No),and
       INTERMACS patient profile (scale 1-7). For subjects with missing baseline covariates,
       the missing data were to be imputed by replacing the missing value with the treatment
       group median. As per the protocol, the C-Statistic was employed to evaluate the use of



PMA P100047: FDA Summary of Safety and Effectiveness Data                                  Page 7

                                                                                     15
    Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 8 of 33. PageID #: 346



      the propensity score model. The C-statistic is intended to serve as a measure of
      concordance between two groups.

      One of three of the following conclusions was to be made based on the results ofthe
      propensity score analysis and the number of patients in the INTERMACS control group:

             1. The treatment groups are well balanced with the baseline covariates providing
             little to no predictive value for treatment group as evidenced by a C-statistic <
             0.60. In this case (Scenario 1), a non-inferiority test was to be carried out without
             a propensity score adjustment.

             2. The treatment groups are somewhat imbalanced with the regression model
             providing sufficient predictability of the treatment group as evidenced by a C­
             statistic of~ 0.60 and sufficient overlap "as evidenced by propensity score
             quartiles that contain no fewer thari five (5) subjects in each treatment group"
             between the distributions of propensity score. In this case (Scenario 2), a non- ·
             inferiority test was to be conducted with propensity score stratification and a
             weighted average of the stratum specific differences in proportions was to be
             computed and tested against the non-inferiority margin of 15% using minimum
             risk (MR) weights.

             3. The treatment groups are found to be not comparable as evidenced by
             insufficient overlap in the distribution ("one or more strata with fewer than five
             (5) subjects in a given treatment group") of propensity scores in the two treatment
             groups or an inadequate number of patients enrolled into the INTERMACS
             registry who qualify for inclusion in the control group. In this case (Scenario 3), a
             performance goal comparison was to be conducted.

      The primary study treatment group consisted of 140 patients implanted with the
      HeartWare VAS. The primary study INTERMACS control group consisted of 499
      patients enrolled into the registry between August 18,2008 and February 18,2010, and
      who met the control group inclusion and exclusion criteria.

      Subjects were consented for participation in the study and then assessed against the
      inclusion and exclusion criteria for implantation of the HeartWare VAS. After the
      surgical recovery period, patients were allowed to leave the hospital if they have met
      additional criteria for offsite excursions and hospital discharge. Each patient was
      followed to 180 days, death, device explant for recovery, or cardiac transplantation,
      whichever occurred first.

      Patients enrolled in the study were treated between April18, 2008 and February 23,
      2010. The database for this PMA originally reflected data collected through December
      20 I 0 and included 160 patients. There were 30 investigational sites. The patient
      information, including outcomes was updated in a PMA amendment to reflect data out to
      July 2011. FDA's decision was based upon the totality of data provided as of July 2011.



PMA P100047: FDA Summary of Safety and Effectiveness Data                                   Page 8
                                                                           16
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 9 of 33. PageID #: 347



      There were three committees that were a part ofthe planning, oversight and execution of
      this trial. The Steering Committee provided direction and advice in the design and
      conduct ofthe study. The committee met periodically to review the status of enrollment
      and to discuss current activities within the heart failure and mechanical treatment arena.
      The Clinical Events Committee (CEC) was responsible for the adjudication of serious
      adverse events, deaths, unanticipated adverse device effects (UADEs) and non-serious
      adverse events that met the defmition of an INTERMACS event. The Data Safety
      Monitoring Board (DSMB) was charged with monitoring the safety of the patients
      enrolled in to the trial. The DSMB met after I 0 patients were implanted, then every six
      months after the start of enrollment and a final time after the completion of enrollment.
      The CEC and DSMB were both independent of Heart Ware, Inc. and the trial
      investigators.

      Primary Endpoint

      The IDE study was designed to evaluate non-inferiority of the proportion of study patients
      alive on the originally implanted device, transplanted, or explanted for recovery at 180 days
      to the same proportion obtained from the INTERMACS cohort. If explanted for recovery
      patients must have survived 60 days post-explant to be considered successful.

      The null and alternative hypotheses are:

                             HO:   l1INT - l1HW   2: i5

                             HA: l1INT -nHw < i5, where

      nHw   is the proportion of treatment group patients who survive to 180 days on Heart Ware
      VAS support, heart transplantation, or 60 days post-explant for recovery; l1INT is the
      proportion of patients in the INTERMACS registry control group who survive to 180 days on
      left ventricular assist device (LV AD) support, heart transplantation, or explant for recovery;
      and 1i is a positive value (15%). At the time of trial design, the succ~ss rate of patients in
      INTERMACS was assumed to be approximately 80%. FDA therefore agreed that a 15% non­
      inferiority margin was clinically appropriate.

      The study's statistical plan allowed for a traditional, performance goal based primary
      endpoint analysis if it was determined that the patients in the two study arms were not
      similar enough in baseline characteristics to justify a treatment-control comparison. This
      performance goal was set at a 65% success rate, with success defined as cardiac
      transplanted, survival on device to 180 days and listed UNOS lA or lB (or not listed but
      received. a cardiac transplantation by date of data lock), and device removal for recovery and
      survival to 60 days after device removal.

      Secondary Endpoints

      Secondary endpoints included: overall survival; incidence of all serious adverse events,
      including neurocognitive status and unanticipated adverse device effects; incidence of all
      device failures and device malfunctions; Quality of Life improvement, as measured by


PMA PI00047: FDA Surnrnary of Safety and Effectiveness Data                                   Page 9


                                                                                  "l 7
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 10 of 33. PageID #: 348



      the Kansas City Cardiomyopathy Questionnaire (KCCQ) and EuroQoL EQ-SD™; and
      functional status improvement, as measured by New York Heart Association (NYHA)
      classification and 6-minute walk. Safety measures included the frequency and rates of
      adverse events, overall and for each specific event, which were collected throughout
      HeartWare VAS support.

      I. Clinical Inclusion and Exclusion Criteria

      Enrollment in the treatment group of the ADVANCE study was limited to patients who
      met the following inclusion criteria:

             •   Heart Ware VAS implant is planned as a bridge to transplant
             •   Patient is NYHA Class IV
             •   Patient listed for cardiac transplantation, UNOS Status I A or lB
             •   Body Surface Area (BSA) ::>: 1.2 m 2
             •   Age::>: 18 years

             Patients were not permitted to enroll in the treatment group of the ADVANCE
             study if they met any of the following exclusion criteria:

             •  Ongoing mechanical circulatory support other than intra-aortic balloon pump
                (IABP)
             • Ventilator support for> 72 hours within the four days enrollment
             • Serum creatinine greater than 3.0 times the upper limit of normal
             • Requiring dialysis (no time frame)
             • Severe right ventricular failure (includes right atrial pressure > 20 mmHg on
                multiple inotropes)
             • Prior cardiac transplant
             • Acute myocardial infarction within 14 days of implant
             • Cardiothoracic surgery within 30 days of enrollment
             • Symptomatic cerebrovascular disease(> 80% carotid stenosis)
             • Pulmonary artery systolic pressure> 60mmHg and pulmonary vascular resistance
             (PVR) > 5 Wood units

             Enrollment in the control group ofthe ADVANCE study was limited to patients
             who met the following inclusion criteria:

             •   LVAD implanted and patient prospectively included in INTERMACS
             •   LVAD is first V AD implant for the patient
             •   LVAD planned as BTT by the implanting physician
             •   Currently listed for transplant
                                 2
             •   BSA ::>:!.2m
             •   Age::>: 18 years
             •   Not on ventilator support within 24 hours of implant
             •   Creatinine ::;:5 mg/dl


PMA Pl00047: FDA Surnrnary of Safety and Effectiveness Data                           Page 10


                                                                               18
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 11 of 33. PageID #: 349



              •   Not on dialysis within 24 hours of implant

       2. Follow-up Schedule

      All patients were scheduled for follow-up examinations as follows:
      Every day for the first week, once a week during weeks 2-4, at week 6 and 8, monthly
      through the first year, every other month during the second year until transplantation or
      device removal. A 30 day and 6 month follow up occurs after device explant or cardiac
      transplantation, and then check-ups every 6 months for 5 years. For patients still on the
      device, follow up will be yearly from years 2-5.

      Follow up for the INTERMACS control group patients was not mandated by the
      protocol, but followed a similar schedule due to standard of care. In addition to I week, I
      month, and 3 months post implant, subjects were followed at 6 months and every 6
      months thereafter. All control patients are followed as long as a ventricular assist device
      is in place. If a patient has a ventricular assist device removed and is not transplanted, the
      patient will be followed for I year.

      Preoperatively, patients were screened against entry criteria and if confirmed to meet all
      requirements for enrollment and consent, patient baseline information was collected. A
      physical examination, electrocardiogram (ECG), New York Heart Association (NYHA)
      functional classification, heart rate, heart rhythm, blood pressure, cardiac index,
      respiratory status, mixed venous oxygen saturation, pulmonary capillary wedge pressure
      (PCWP), if available, or pulmonary artery diastolic pressure, right atrial or central venous
      pressure and left ventricular ejection fraction information were collected. Patients were
      also to complete a six minute walk baseline test. Baseline chemistry and hematology was
      also collected within 72 hours prior to device implantation. Concomitant medications
      administered within 48 hours prior to surgery were to be recorded. When feasible, a
      National Institutes of Health Stroke Scale (NIHSS) was to be obtained by a trained and
      authorized person or neurologist and neurocognitive function data were to be collected. A
      baseline KCCQ assessment was to be performed prior to implantation of the HeartWare
      VAS as well.

      Postoperatively, the objective parameters measured during the study included physical
      examination, temperature, weight, NYHA classification, serum chemistry and
      hematology and medications. Device system parameters were also recorded. NYHA
      classification is required only at baseline (pre-implant), hospital discharge and at each
      subsequent visit post-discharge. Adverse events and complications were recorded at all
      visits. NIHSS, Modified Rankin Score, KCCQ and six minute walk test were to be
      administered at 4 weeks, 3 months, 6 months and yearly post-implant and at device
      explant for transplantation or recovery, if feasible.




PMA PI 00047: FDA Summary of Safety and Effectiveness Data                                  Page II


                                                                                      19
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 12 of 33. PageID #: 350



      B. Accountability of PMA Cohort

      A total of 273 patients were screened for this trial; 160 HeartWare VAS patients signed
      Informed Consents and were thus enrolled in the trial. The treatment-arm patient
      accountability is shown on the following page.


                                                       Potential Patients identified
                                                                        273



                              Pre5creened and                                            Passed screening,
                                 Screened                                           "enrolled' in database
                                  124+6                                               and implanted with
                                                                                              device
                                                                                                143
                         1                             I
                   Pre-Screen                 Screen Failwe
                   Failures                      {Signed
                 (No Consent)                   Consent)                         Emergency             "Enrolled' for
                                                                                   Use                   implant
                        113                          11                              3                    .140

                               Screen Failure

                      I          patients •
                                     6


              • MaRed ;a; enor.eou6fy enroOed In daliaba&e and commen'l!!d out
              rrom SAS dat!$e::S preVIOUSly
                                              Figure 3. Patient accountability

      There were three analysis populations defined for this trial. These are the intent-to-treat
      population, (ITT), the Safety population (SAF) and the Per Protocol population (PP).

                                                       Intent to Treat Population
                                                                 N=l40

                                                                         I
                                          l                                                      I
                              Safety Population                                    Per Protocol Population
                                    N=140                                                  N=l37




                                                                                   Major Protocol Violations
                                                                                             N=3

                                                           Figure 4. Patient populations

      Three ofthe ITT patients enrolled with waivers of major protocol violations were
      removed from the Per Protocol analysis population, but remained within the ITT Safety
      population (which included all implanted HeartWare VAS patients). Three other patients


PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                                               Page 12

                                                                                                             20
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 13 of 33. PageID #: 351



      did not meet specific Inclusion/Exclusion criteria, but did undergo HeartWare VAS
      placement on an "emergency use" basis; the reasons for exclusion from the analysis
      cohort were age, NYHA class, ongoing mechanical circulatory support (MCS) other than
      intra-aortic balloon pump (IABP), and cardiothoracic surgery within 30 days.

      C. Study Population Demographics and Baseline Parameters

      The demographics of the• study population are slightly atypical for a bridge-to-transplant
      ventricular assist device study performed in the US due to the baseline sickness level of
      patients in the treatment arm.

      The mean age of implant recipients in the HeartWare® System group was 53.3 (range 22­
      70) and for the control, 52.2. Other parameters available to compare included gender,
      BSA, BUN, right atrial pressure and creatinine. In all cases, the values for both the
      HeartWare treatment and control groups were not statistically significantly different. The
      general demographics for the treatment and control groups are shown below:

         Table 3. Baseline patient characteristics
        Characteristics                            HeartWare VAS         INTERMACS          p-
                                                   N = 140               N =499             value
        Age (years)                                53.3 ± 10.3           52.2 ± 12.2        0.19
        Female Gender, n (%)                        39 (28%)             120 (24%)          0.36
               2
        BSA (m )                                   2.06 ± 0.28            2.07 ± 0.3        0.59
        BUN (mg/deciliter)                          25.3±13.5            28.9 ± 20.9        0.94
        Right atrial pressure (mmHg)                10.8 ± 3.3            11.5 ± 5.0        0.53
        Serum creatinine (mg/dl)                    1.3±0.4               1.4 ± 0.6         0.89

      The INTERMACS profiles for patients in the treatment and control groups are as
      follows:

         Table 4. Enrollment based on INTERMACS patient profile
                                 HeartWare VAS                   INTERMACS
                                 N = 140                         N =499
                                          n (%)                      n (%)
        INTERMACS 1                     7 (5.0)                      39 (7.8)
        INTERMACS 2                    39 (27.9)                   259 (51.9)
        INTERMACS 3                    62 (44.3)                   103 (20.6)
        INTERMACS 4                    17 (12.1)                    60(12.0)
        INTERMACS 5                     7 (5.0)                      15 (3.0)
        INTERMACS 6                     2 (1.4)                       9 (1.8)
        INTERMACS 7                     6 (4.3)                      14 (2.8)

      At baseline, the distributions of patients by INTERMACS profile were found to be
      statistically significantly different between the treatment and the control groups (p-value
      = 0.0015 by at-test). This was prior to the propensity score analysis.


PMA P100047: FDA Summary of Safety and Effectiveness Data                                    Page 13

                                                                                       21
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 14 of 33. PageID #: 352




      The protocol stipulated that the INTERMACS profile score be assigned (in the
      HeartWare VAS treatment arm) by an individual at each site not otherwise involved with
      the study, so as to limit investigator bias or confounding. Profile levels I and 2 represent
      the most critically ill heart failure patients who are being considered for LV AD therapy.
      Proportionately, nearly twice as many patients in the INTERMACS control arm were in
      profile I or 2 (60%) as compared to the HeartWare VAS arm (33%); more specifically,
      profile level2 patients comprised 52% of the INTERMACS control arm and only 28% of
      the HeartWare VAS arm.

      The propensity score analysis using the pre-specified covariates (age, gender, blood urea
      nitrogen (BUN), right atrial pressure (RAP), creatinine, body surface area (BSA), prior
      cardiac surgery (Yes/No),and INTERMACS patient profile (scale 1-7)), yielded a C­
      statistic of 0.65. Since the C-statistic is:>: 0.60, from a statistical perspective, the
      treatment and control groups can be considered somewhat comparable with a propensity
      score adjustment.

      However, in the propensity score model, the p-value for INTERMACS patient profile
      was 0.0031 and the 95% CI of the odds ratio for this parameter within the propensity
      score model was [1.075-1.426], suggesting that INTERMACS profile may have. been a
      major determinant of the observed patient distribution within quartiles, and by extension
      a major determinant of a given patient's propensity to receive the Heart Ware VAS.

      D. Safety and Effectiveness Results

      I. Safetv Results

      The analysis of safety was based on the safety cohort of 140 treatment group patients.
      Adverse effects are reported in Tables 5 to 10.

      This study was not randomized and used a contemporaneous control for the sole purpose
      of comparing a pre-defined success outcome. While the INTERMACS database has some
      utility when used in this fashion, the limitations in site monitoring for thorough and
      accurate adverse event reporting, event adjudication and reconciliation that are well­
      known challenges for large data registries, are at least some reasons why adverse events
      were not collected. In addition, INTERMACS was not able to share some information
      with Heart Ware due to confidentiality issues. Hence, with the exception of mortality, the
      adverse events reported here are unique to the HV AD and have no randomized
      comparator arm.

      Adverse effects that occurred in the PMA clinical study:

      One UADE was reported during the 180-day primary endpoint period. This event
      involved bleeding due to chest wall device erosion. A perforation in the pericardium was
      found and it was noted that an area of the pump had irritated and rubbed the wall. No
      similar events have since been reported. Additional adverse events included infection,


PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                 Page 14
                                                                               22
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 15 of 33. PageID #: 353



      bleeding, hemolysis, thromboemboli/thrombus, neurologic events, cardiac arrhythmia,
      hepatic dysfunction, myocardial infarction, psychiatric episode, renal dysfunction,
      respiratory dysfunction, right heart failure, and device malfunction or failure. Bleeding,
      infections and arrhythmia were the most common.

      A total of 77 6 events were reported during the 180 day period. Of these
      437 (437/776, 56.3%) were INTERMACS defined specific events, and
      338/776 (43.6%) events were recorded under the INTERMACS category of"Other." A
      listing of the specific "Other" events was provided. The most commonly occurring events
      are categorized under cardiac disorders, nervous system disorders and respiratory,
      thoracic, and mediastinal disorders. FDA believes that most of these "Other" events were
      not likely to be associated with a serious adverse event (SAE). However, many of these
      events (e.g. visual disturbances, multi-organ failure, post-procedure hemorrhage,
      mediastinal hematoma) could have obscured an important SAE such as a neurological
      event or bleeding episode. The SAE rate and device relatedness is detailed in Tables 5
      and 6 below.

                       Table 5 Serious Adverse Event Rates
          HeartWare VAS (N = 140)           Investigator Reported (n) CEC Reported (n)
          Serious Adverse Events            452                           523
             INTERMACS Events               287                           377
             "Other" Adverse Events         164                           145
             Unanticipated Adverse          I                             I
             Device Experiences


                    Tbi6S.                         I f IODS h"~0
                     a e . enous Ad verse Even t Rea           t Dev1ce
                                                                    .
      Relationship to Devic Investigator Count of Event             Adjudicated Count of Event

      Not Related                              241                                281
      Unlikely Related                         77                                  89
      Possibly Related                         83                                  97
      Probably Related                         22                                  19
      Related                                  28                                  36
      UADE                                     I                                    I
      Grand Total                             452                                 523

      Although FDA did not have access to the patient line data available in INTERMACS, the
      Sponsor did provide a comparison of their adverse event data to that published by Miller,
      et al. 1, Pagani, et al. 2 and Starling, et al. 3 . Miller, et al. and Pagani, et al. are comparable
      clinical trials, while Starling et. al is a postmarket study that utilized the INTERMACS
      database.

      Comparisons of the adverse events in the peri -operative period and through August 23,
      2010 are shown in Tables 7 and 8 respectively. August 23,2010 corresponds to the date



PMA P100047: FDA Summary of Safety and Effectiveness Data                                        Page 15

                                                                                     23
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 16 of 33. PageID #: 354



       of the last enrolled patient's last visit. HW003, referenced in the table, is the ADVANCE
       BTT study.

                Table 7. HeartWare VAS BTT Adverse Event Summary
                                 Patients AffeCted (%} · ·     .    Event Ra~e (events PJ=IY)
                                       0-30 Days       ·· · ··          · o~Jo Days .... ··
                         .· HW003 Miller et al . Pag~ni et ai HVV003* . Miller et,al ,pagani et al
 Bleeding                                                                 2.03   4.41        3.32
       Reop                 14.3           30             23.8
 Infections                                                               1.79   3.63        3.59
        Local (non­                                                       0.45     0         0.09
       device)              14.3           21             22.8            0.27   1.77        1.24
        Driveline exit      3.6             0              0.7
                                                                          0.63   0.49        0.37
        Sepsis               2.1          13.5             9.3
 Neurological
                                                                          0.18   0.2         0.18
 Events
                                                                          0.18   0.2         0.14
        Ischemic CVA         5.0           3.8             2.8
        Hemorrhagic
                                                                          2.89   3.14        3.18
        CVA                  1.4           1.5             1.4
        TIA                  1.4           1.5             1.1            1.34   2.55        1.89
 Respiratory                                                              1.52   1.18        1.34
 Dysfunction                15.7          21.8            21.7
                                                                          0.27   0.39        0.74
 Arrhythmia
        Ventricular         10.0           18             13.2            0.36   0.78        1.02
 Right Heart Failure                                                      0.72   1.47        1.11
        lnotropes           12.1            9              10             0.45   0.59        0.6
        RVAD                 2.1            3              5.7
 Thrombus/Thromb                                                          0.27   0.2         0.18
 oembolism                   2.9           6               5.7            0.18   0.29        0.28
 Renal Dysfunction           5.7          11.3             8.5
 Psychiatric event           3.6          4.5              4.6
 Hepatic
 dysfunction                 2.1           1.5             1.4
 Hemolysis event             1.4           2.2             2.1
  *Event rate for the HVAD was calculated by events/11.2 patient-years.




PMA P100047: FDA Summary of Safety and Effectiveness Data                                     Page 16

                                                                                        24
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 17 of 33. PageID #: 355




                Table 8 HeartWare VAS Adverse Event Rate Comparison to Literature
                           ;HeartWiue ' BTT           Miller'etal' ·  .: Pagaili et ai       · $tarling et al, ·
                             Subjects. ,·Events '· ~ubj~cts, Events · Subjects 'Events      .subjEl-cts Events·
                          ·­ Affected
                               '­     -   ppy' 1 f,ffeded · PPY      Affected       ppy                 'ppy·
                                                                                                              . .
                                                                                             Affected
                            ..
                                  ·%.
                                        '
                                          •
                                             ..
                                              >
                                                      o/o f ".--­ '­
                                                                       . . %'
                                                                                  "
                                                                                     .· .        %',
                                                                                                         .
                                                                                                            ..
 Bleeding                                1.59                    2.87              2.12                   1.44
    Reoperation               17.1       0.33          31        0.78      26      0.45       UNK         UNK
    Transfusion: >=4
    within 7 days
                               7.9       0.13          UNK       UNK       UNK     UNK        UNK         UNK
    Transfusion: Any
    after 7 days
                              29.3        1.02         UNK       UNK       UNK     UNK        UNK         UNK
 Cardiac Arrhythmia
                              19.3       0.39          24        0.79      20       0.4        27         0.49
     Ventricular
                              19.3       0.41          UNK       UNK       UNK     UNK        UNK         UNK
     Supraventricular
 Hemolysis                     3.6       0.06           3        0.06       4      0.06         3         0.04
 Hepatic Dysfunction           2.9       0.05           2        0.05       2      0.04         7         0.08
 Infection
     Local Non-device         25.0       0.47          28        1.13      30      0.85        29         0.61
     Percutaneous
     Site/Pocket              12.1       0.31          14        0.37      16      0.33        20         0.35
     Sepsis                   11.4       0.22          20        0.62      17      0.35        19         0.33
 Myocardial Infarction        0.7        0.01          UNK       UNK       UNK     UNK         2          0.02
 Neurological Event                      0.28                    0.31              0.18                   0.14
    TIA                        4.3       0.08           4        0.1        2      0.04       UNK         UNK
     Ischemic CVA              7.9*      0.12           6        0.13       5      0.1          5         0.08
     Hemorrhagic
                               4.3       0.07           2        0.05       3      0.05         1         0.01
     CVA
     Other                     0.7       0.01           6        0.16       5      0.09         5         0.06
 Psychiatric Episode           7.9       0.13      .   7         0.18       6       0.1        8.3        0.12
 Renal Dysfunction             8.6       0.16          14        0.31      11      0.17        10         0.13
 Respiratory
                              19.3       0.42          26        0.7       26      0.48        20         0.29
 Dysfunction
 Right Heart Failure                     0.34                    0.36              0.29                   0.18
 RAVD                          2.9       0.04          4         0.08      6       0.09       UNK         UNK
 lnotropes/NO                  16 .      0.30          13        0.28      13       0.2       UNK         UNK
 Arterial
                               2.9       0.05           7        0.15       6      0.14         1         0.01
 Thromboembolism
 Venous
 Thromboembolism
                               6.4       0.11          UNK       UNK       UNK     UNK         6.5        0.09
 Device Malfunction
 Pump Failure                  5.7       0.09           4        0.08       4      0.07         1         0.01
 Non-pump Failure            14.3          0.34      UNK           UNK     UNK     UNK        UNK         UNK
      *HeartWare, Inc. believes that the ISchemic CVA rate IS 7.1%




PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                       Page 17
                                                                                     25
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 18 of 33. PageID #: 356



      The observed rates for the majority of the pre-specified INTERMACS adverse events in
      the HeartWare treatment group were clinically acceptable. However, a higher level of
      peri-operative ischemic stroke events was seen with the HeartWare VAS as discussed in
      the neurological events section below. In addition, the peri-operative device associated
      infection rate was also notable. Selected adverse events are discussed in further detail
      below.



      Although mortality was incorporated into the overall primary endpoint for this trial, it is
      also discussed in detail here. In the HeartWare VAS primary cohort, there were six
      deaths, summarized in Table 9.

                   Ta ble 9. SummarvofP 3 t'lCDtD eath.
                                                     sm BTTStuov
                                                              d
     Subject       Study Day            Cause of Death             Device Related
     ID            Death Occurred                                  (CEC Adjudication)
     002-002       12                   Hemorrhagic CVA            No
     Oll-004       24                   Hepatic failure            Unknown
     014-005       94                   Cardiovascular             Yes
     019-001       50                   Multi-organ Failure        No
     022-001       II                   Hemorrhagic CV A           Yes
     046-001       33                   Multi-organ failure        Unknown

      Three ofthe six patients were profile level 2, two were profile level 3, and one was
      profile level 7. The rate of death on the original device in the HeartWare VAS treatment
      group (4.3%) was lower than that seen for the INTERMACS control group (8.8%). At
      least two of the deaths in the treatment arm were device-related.

      Of note, two additional treatment group patients died within the six month endpoint
      timeframe, but after first undergoing Heart Ware VAS replacement with a second device.
      These deaths occurred after explantation of the original Heart Ware VAS and therefore do
      not appear to have been formally adjudicated by the CEC.

      Neurological Events

      A comparison of the early and overall neurological event rates of the Heart Ware VAS to
      that published by Miller, eta!. and Pagani, et. a!. is shown in Tables 7 and 8. Forty
      percent of the ischemic stroke patients in the treatment arm of the ADVANCE trial were
      ultimately transplanted. However, 27% of ischemic stroke patients either died or lost
      transplant eligibility and I 00% of the hemorrhagic stroke patients died or lost their
      transplantation eligibility as a result of their neurological event.

      Device Exchange

      The INTERMACS event device malfunction defined a failure of the HeartWare VAS. The
      malfunctions were further classified as being either a pump or a non-pump failures.
      Twenty treatment arm patients (14.3%) experienced 26 device malfunctions involving
      their original HeartWare VAS. Twelve of these events were adjudicated as SAEs.

PMA PI 00047: FDA Summary of Safety and Effectiveness Data                                 Page !8
                                                                                    26
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 19 of 33. PageID #: 357




      According to the Sponsor's records, seven of these SAEs (involving seven patients)
      required exchange of the HV AD pump within 180 days of the initial implantation.

                       Table 10. Device Exchange Information
      ID              Total Days on        Death Date          Alive at 180 days
                      Original Pump                            post implant
      005-003P        152                 N/A                  Yes
      006-008P        146                 N/A                  Yes
      010-00SP        180                 N/A                  Yes
      011-007P        86                  23-Apr-10            No
      020-002P        8                   11-Aug-09            No
      020-003S        6                   N/A                  Yes
      025-001P        9                   N/A                  Yes

      Six of the patients received a second HV AD pump and one patient was implanted with
      biventricular V ADs. All cases of device exchange appear to be associated with signs
      and/or symptoms of ventricular or pump thrombosis.

      None of the BTT patients with ongoing post-exchange support at the time of data lock
      (n=8) were actively listed for a donor organ; one patient had been de-listed due to stroke,
      and seven were UNOS status 7. Two exchange patients died within the 180 day time
      period. Device exchange accounted for 54% of the treatment arm's 13 failures.

      Jn(ections

      As indicated in Table 7 above, the peri-operative driveline (pump pocket) infection rate
      for the HeartWare VAS is 0.45 events/patient year. Driveline infection affected 3.6% of
      patients in the peri-operative time period. Table 8 presents longer term post-implantation
      infection rates. The rate of infection seen with the HeartWare VAS as of the last enrolled
      patient's last visit on August 23, 2010 was compared to that seen in the literature. These
      data show that long-term infection rates for patients with the Heart Ware VAS are less
      than or comparable to literature values.

      Device Malfunctions

      A device malfunction is defined as a failure of one or more of the components of the
      system, which either directly causes or could potentially, cause or induce a state of
      inadequate circulatory support (low cardiac output state) or death. Twenty six
      malfunctions from 20 subjects were observed during the study period. Seven ofthese
      were device exchanges mentioned above. In addition, there were seven controller
      malfunctions, one battery malfunction, two driveline malfunctions, six controller AC
      adapter malfunctions, and three failures associated with other device components.




PMA P100047: FDA Surnrnary of Safety and Effectiveness Data                                 Page 19


                                                                                   ·­'" 7
                                                                                   )
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 20 of 33. PageID #: 358



      2. Effectiveness Results

      Given the sufficient overlap of the HeartWare VAS and INTERMACS control group
      baseline covariates using a propensity score analysis, the analysis of effectiveness was
      based on a comparison of the success rate of patients surviving to 180 days with the
      original LV AD, transplant, or 60 days post-explant for recovery between the HeartWare
      VAS group and the INTERMACS control group.

      As no patient in either arm of the trial underwent (successful) VAD explantation for
      recovery, success was based on the rate of either transplantation or ongoing LV AD
      support with the originally implanted device at 180 days after implantation. The overall
      study results are shown in Table II. The 95% one-sided upper confidence limit is based
      on the difference in success rates for the treatment and control groups (Control­
      Treatment), calculated using quartiles (four strata) and MR weights.

               Table t I. Success Rates and Inference on Non-Inferiority
                                                                                 '       '
                                        Implanted           SuCcesses .
                                                                             UCL(%)          p-value
                                            (N)               N (%)

          Safety Cohort

          HVAD 0                            140             127 (90.7)         4.5           <0.0001

          Controls                          497             448 (90.1)

          Per Protocol Cohort

          HVAD 0                            137             126 (92.0)         0.9           <0.0001

          Controls                          497             448 (90.1)
      P-value: From s1gmficance test ofnon-mfenonty
      UCL: 95% one-sided upper confidence limit on the difference in success rates
      Note: The table accounts for 497 of the 499 INTERMACS patients; the remaining 2 patients withdrew
      consent before 180 days and have a missing success/fuilure outcome.

      There are two INTERMACS patients with missing primary endpoint information and no
      missing data on the primary endpoint for HeartWare VAS patients. A worst-case analysis
      was performed where the outcomes for the two (of 499) INTERMACS patients with
      missing endpoint data (I each from Quartile I and 2) were imputed to be successes, and
      no marked change in the results was noted.

      Based on the pre-specified statistical analysis alone, the HeartWare VAS is not inferior to
      devices used in patients who are in the control group by more than 15%.

      Competing Outcomes

      A competing risks analysis was performed (Figure 5) estimating the time-related
      probability of experiencing each of the component events. These data are calculated from

PMA PI00047: FDA Summary of Safety and Effectiveness Data                                                 Page 20
                                                                                              ,., R
                                                                                              /_   ~
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 21 of 33. PageID #: 359



      all events occurring during the study duration, including deaths, transplants and
      exchanges occurring after 180 days but ending with last-patient, last-visit.

                            HVAD patients (Safety Population): N = 140


                                                      90.7% Transplant or Alive
                                                      (original device In place)


                ~ 0.8
                Gl
                     0.7
               ,;                                     62.1% Alive (original device in place)
               Q.    0.6
               0

                                                            Transplant (original device in place)




             Figure 5. Competing Risk Outcomes (HVAD® Safety Population)

      Overall survival in the HeartWare group was 94.3% (132/140) in the safety population
      and 91.2% in the control group at 180 days.

      Quality ofLife

      Quality of Life was assessed using the KCCQ and the EuroQOL Measure for Heart
      Failure. Results from these assessment are shown in Tables 12 and 13 respectively.

                                Table 12 KCCQScore Summary
 Overall Summary           Baseline               Month6                      Change from
 Score                                                                        Baseline
 N                         128                    74                          70
 Mean(SD)                  34.86 (18.89)          67.5 (20.38)                30.94 (26.51)
 Median                    31.50                  71.40                       34.50
 Min, Max                  0.0, 8.41              19.3, 100.0                 -49.4, 80.5
 95%CI                     31.56, 38.17           62.78, 72.23                24.62, 37.26

      There were 56/70 patients with paired data who demonstrated at least a 10 point
      increase in KCCQ Summary Score at 6 months.

      EuroQoL EQ-SD responses were similar in treatment and control arms. Data from the
      HeartWare VAS treatment arm are shown in Table 13.



PMA P100047: FDA Summary of Safety and Effectiveness Data                                           Page 21


                                                                                        29
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 22 of 33. PageID #: 360



                         T a ble 13 E uro Q o L EQ-SD Score Summar
   Overall        Baseline          Month3          Change               Month6               Change
   Health State                                     from                                      from
   Score                                            Baseline                                  Baseline
   N              130               89               86                  75                   72
   Mean(SD)       39.65             69.54           31.29 (27 .52)       69.80                29.53 (25.18)
                  (23.54)           (19.96)                              (19.82)
   Median         40.00             75.00           30.00                75.00                30.00
   Min, Max       0.0, 92.0         8.0, 100.0      -50.0, 85.0          4.0. 100.0           -36.0, 80.0
   95%CI          35.57, 42.74 65.33,               25.39, 37.19         65.24,               23.61, 35.44
                                    73.74                                74.36

      There are 58 missing KCCQ assessments at six months and the scores have a wide
      variability. There is a similar amount of missing data for the EuroQol. The quality of life
      of patients who remained alive and had data provided on the HeartWare VAS improved.
      However, in the setting of an unblinded trial with a significant amount of data missing,
      the quality oflife is difficult to interpret.

      Functional Status

      Functional status was assessed by the 6-minute walk test and change in NYHA
      classification. This information is summarized in Tables 14 and 15 below.

                                  T able I 4. p atient c hange in NYHA Functional Status
                          Class In(%)      Class II n (%)       Classilln (%)        Class IV n (%)
      Baseline (n= 139)   0 (0%)           I (1%)               5 (4%)               133 (96%)
      Discharge (n=89)    4 (5%)           48 (55%)             26 (31 %)            8 (9%)
      Month 6 (n=l7)      9 (53%)          8 (47%)              0                    0

                                                                      . t e W alkD'ISta nee
                                                                . 6- mmu
                                   T able 15. Paf ten tCh an2.e m
    Distance Walked (m)    Baseline                    Month6                       Change from
                                                                                    Baseline
    N                      132                         75                           74
    Mean(SD)               89.4 (141.31)               246 (203. 85)                150.14 (214.13)
    Median                 0.00                        274                          108.25
    Min, Max               0.0, 600.2                  0.00, 991.8                  -273.1,700.9
    95% CI                 65.07, 113.73               199.09,292.90                100.53, 199.75

      There was a substantial amount of missing data at six months, especially for NYHA
      classification, as the NYHA variable was deleted from the data collection form. Although
      the patients were severely limited (<300 meter 6-minute walk distance) at baseline and
      improved, at six months, they remained significantly impaired. The 75 patients available
      for assessment at 6 months showed a mean distance walked of 246 meters, a mean
      change of !50 meters from baseline. The variability is also high as shown by the standard
      deviation. It appears that there was persistent limitation at six months for the 6 minute
      walk. The availability of paired data for functional assessments was minimal.


PMA PI00047: FDA Summary of Safety and Effectiveness Data                                              Page 22

                                                                                              .30
      Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 23 of 33. PageID #: 361




         3. Subgroup Analyses

         Gender was evaluated for potential association with outcomes. Using the definition for
         the primary endpoint under Scenarios I and 2, males have higher success rates in the
         Heart Ware VAS treatment group compared to males in INTERMACS, whereas females
         in the INTERMACS control group have higher success rates compared to females on the
         HeartWare VAS.

                                    T a bl e 16. S uccess b~G en d er
              Gender                    HeartWare VAS                   INTERMACS
                                        (%success)                      (%success)
              Male                      94/101 (93.1)                   339/377 (89.9)
              Female                    33/39 (84.6)                    109/120 (90.8)

         The gender by treatment interaction from a logistic regression model with treatment,
         gender, and treatment by gender interaction has a p-value of 0.15 in the ITT/Safety
         population. When including other covariates (age, BUN, RAP, creatinine, BSA, patient
         profile, and cardiac surgery history) the gender by treatment interaction has a p-value of
         0.14.

         The proportions of male and female treatment group subjects who experienced an SAE
         during the trial were similar (85% and 82%, respectively). However, the rate of death
         while on the HeartWare VAS was higher in women (7.7% versus 3% in men).

         The trial only emolled and implanted one patient with a BSA <1.5 m 2 , whereas there
         were II such patients in the control group. Conclusions regarding smaller patients cannot
         be made.

                                  T a bl e 17. S uccess b
                                                        oy B dS
                                                            o~y urface A rea
                 BSA (mz)           HeartWare VAS(% success)                  INTERMACS (% success)
                 <1.5               111 (100.0)                               10111 (90.9)
                 >1.5               1261136 (92.6)                            434/484 (90.5)
                Note: Patients wtth mtssmg BSA at baseline are not mcluded

XI.      SUMMARY OF SUPPLEMENTAL CLINICAL INFORMATION

         Additional information on the HeartWare VAS was obtained during the continued access
         phase (CAP) of the trial. In addition, adverse event information from the sponsor's ongoing
         destination therapy .trial was examined, as a direct comparison to the INTERMACS control
         group adverse events for the BTT trial could not be made.

         A. CAP Results

         Data on these 192 additional patients is available through March 15,2012. At 180 days, the
         Kaplan-Meier estimates for survival were 88.81% for CAP patients. As of March 15,
         2012 60 of the 192 CAP patients had been explanted for transplant and one patient was

PMA P100047: FDA Summary of Safety and Effectiveness Data                                        Page 23

                                                                                          31
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 24 of 33. PageID #: 362



       explanted for recovery. Approximately half of the patients were alive on the original
       device. Twenty six of patients had died and 11 had been consented but were not
       implanted. Adverse event information from the CAP cohort is shown in the tables below.

                                 Table 18 Adverse Event Rates for CAP Cohort
                                                                 CAP (N=192)
  INTERMACS Category
                                                                     Events          Events       Rate
  Adverse Eventst                            Patients     %Patients
                                                                          (0- 30)     (> 30)     Total**
  Bleeding                                      61           31.8           59          48         0.84
   Re-Hospitalization                           17            8.9            2          26         0.22
   Re-Operation                                 17            8.9           15           6         0.17
   Transfusion: >-4 within 7 days               21           10.9           22           0         0.17
   Gl Bleed                                     15            7.8            5          23         0.22
  Cardiac Arrhythmia                            48           25.0           43          21         0.50
   Ventricular                                  26           13.5           18          14         0.25
   Supraventricular                             27           14.1           26           7         0.26
  Device Malfunction/Failure                    19            9.9            8          15         0.18
  Hemolysis                                      3            1.6            0           4         0.03
  Hepatic Dysfunction                            7            3.6            3           4         0.06
  Infection                                     55           28.6           37          53         0.71
   Non-Device Related                           42           21.9           26          40         0.52
   Sepsis                                       15            7.8            6          10         0.13
   Driveline Exit Site                          12            6.3            2          11         0.10
  Myocardial Infarction                          0            0.0            0           0         0.00
  Neurological                                  22           11.5           10          15         0.20
   Ischemic CVA*                                13            6.8            4           9         0.11
   Hemorrhagic CVA*                             14            7.3            5          11         0.13
   TIA                                           4            2.1            2           2         0.03
  Psychiatric                                   11            5.7            5           6         0.09
  Renal Dysfunction                             10            5.2            6           6         0.09
  Respiratory Dysfunction                       27           14.1           24           5         0.23
  Right Heart Failure                           39           20.3           36           4         0.31
   Inotropic Therapy                            33           17.2           30           3         0.26
   RVAD                                          5            2.6            4           1         0.04
   Inhaled Nitrous Oxide                         2            1.0            2           0         0.02
  Thromboembolism                               12            6.3           12           2         0.11
   Venous                                        6            3.1            5           1         0.05
   Arterial                                      4            2.1            3           1         0.03
  UADE                                           1            0.5            1           0         0.01
  Other                                         77           40.1           80         102         1.43
                                                                   . . for 1mplantat1on of the pump .
 • Treatment emergent IS defmed as an event occurnng after skin InCISIOn
 •• The denominator for calculating rate totals was: 127.02 patient-years for CAP.
 +These adverse events contain site-reported (both adjudicated and non-adjudicated) with no
 post- exchange events. The denominator for calculating rate totals was: 122.73 patient­
 years for CAP.

PMA P100047: FDA Summary of Safety and Effectiveness Data                                      Page 24

                                                                                      32
               Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 25 of 33. PageID #: 363



            :1: CEC-adjudicated adverse events including post-exchange events.

                   Additionally, the CAP captured data on patients receiving HVAD pumps with sintered
                   inflow cannula. This device modification is intended to allow for increased tissue ingrowth
                   around the inflow cannula. The marketed device will incorporate the sintered inflow cannula
                   design modification. Therefore, information provided on these CAP patients was
                   instrumental in the assessment of the final device design. The stroke rate in patients
                   receiving these devices is lower than that of patients receiving devices with non-sintered
                   inflow cannula. The adverse event information for the CAP patients who received sintered
                   versus non-sintered cannula pumps is shown below. Table 19 contains 0-30 day adverse
                   event information and Table 20 contains> 30 day adverse event information.

                         Tabl.-19. Peri-operative Adverse Events for Sintered vs. Non-Sintered Pumps in CAP Cohort
                                                   Sintered (N = 60)                             Non-Sintered (N = 132)
INTERMACS Category                                                          Rate                                                  Rate
~dverse Events*                       (0-30)      (0-30)      Events
                                                                            Event
                                                                                        . (0-30)       (0-30)        Events
                                                                                                                                 Event
                                     Patients     % Pts        (0-30)                   Patients       % Pts         (0-30)
                                                                           (0-30)..                                             (0-30)'..
Bleeding                                10         16.7          12          2.63           36          27.3           47         4.37
 Re-Hospitalization                     0          0.0           0           0.00            2           1.5           2          0.19
 Re-Operation                           3           5.0          3           0.66           10           7.6           12         1.12
 Transfusion: >=4 within 7 days         5          8.3           6           1.32           16          12.1           16         1.49
 Gl Bleed                               0          0.0           0           0.00            5           3.8           5          0.46
Cardiac Arrhythmia                      3          5.0           3           0.66           33          25.0           40         3.72
 Ventricular                            2          3.3           2           0.44           14          10.6           16         1.49
 Supraventricular                       1           1.7          1           0.22           21          15.9           25         2.32
'Jevice Malfunction/Failure             0          0.0           0           0.00            8           6.1            8         0.74
Hemolysis                               0          0.0           0           0.00            0           0.0            0         0.00
Hepatic Dysfunction                     1           1.7          1           0.22            2           1.5            2         0.19
Infection                               3           5.0          4           0.88           27          20.5           33         3.07
 Non-Device Related                     3          5.0           4           0.88           20          15.2           22         2.04
 Sepsis                                 0          0.0           0           0.00            6           4.5            6         0.56
 Driveline Exit Site                    0          0.0           0           0.00            2           1.5            2         0.19
Neurological                            0          0.0           0           0.00           10           7.6           10         0.93
 Ischemic CVA+                          0          0.0           0           0.00            4           3.0            4         0.38
 Hemorrhagic CVA+                       2          3.3           2           0.44            3           2.3            3         0.29
 TIA                                    0          0.0           0           0.00            2           1.5            2         0.19
Psychiatric                             1           1.7          1           0.22            4           3.0            4         0.37
Renal Dysfunction                       0          0.0           0           0.00            6          4.5             6         0.56
Respiratory Dysfunction                 3          5.0           3           0.66           19          14.4           21         1.95
Right Heart Failure                     7          11.7          7           1.54           29          22.0           29         2.70
 Inotropic Therapy                      5          8.3           5           1.10           25          18.9           25         2.32
 RVAD                                   2          3.3           2           0.44            2           1.5            2         0.19
 Inhaled Nitrous Oxide                  0          0.0           0           0.00            2           1.5            2         0.19
 hromboembolism                         2           3.3          2           0.44           8            6.1           10         0.93
 Venous                                 1           1.7          1           0.22           4            3.0            4         0.37
 Arterial                               0           0.0          0           0.00           3            2.3           3          0.28
UADE                                    0           0.0          0           0.00           1            0.8           1          0.09
Other                                   10         16.7          13          2.85           38          28.8           67         6.23
                                                                                ..
            • Treatment emergent 1s defined as an event occurnng after sk1n 1nc1s1on for 1mplantat1on of the pump.


        PMA P100047: FDA Sunimary of Safety and Effectiveness Data                                                    Page 25


                                                                                                                33
            Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 26 of 33. PageID #: 364



         ** The denominator for calculating rate totals was: 4.56 patient-years for sintered.
         ***The denominator for calculating rate totals was: 10.76 patient-years for non-sintered.
         +These adverse events contain site-reported (both adjudicated and non-adjudicated) with no post­
         exchange events. The denominators for calculating rate totals were: 4.51 patient-years for CAP sintered
         and 10.45 patient-years for CAP non-sintered.                                                     ·
         ; CEC-adjudicated adverse events including post-exchange events.

                            Table 20. Late Adverse Events for Sintered vs. Non-Sintered Pumps in CAP Cohort
                                                  Sintered (N ­ 60)                              Non-Sintered N = 132)
INTERMACS Category
                                                      Events     Events       Rate                          Events      Events     Rate
Adverse Events*                      Pts    % Pts                                         Pts     % Pts
                                                      (0- 30)     (> 30)     Total**                        (0- 30)      (> 30)   Total***
Bleeding                             12      20.0       12          4          0.96        49      37.1       47           44      0.82
  Re-Hospitalization                  1       1.7        0           1         0.06        16      12.1        2           25      0.24
  Re-Operation                        3       5.0        3           0         0.18        14      10.6       12            6      0.16
 Transfusion: >-4 within 7 days       5       8.3        6           0         0.36        16      12.1       16            0      0.14
  Gl Bleed                            2       3.3        ()          2         0.12        13       9.8        5           21      0.24
Cardiac Arrhythmia                    4       6.7        3           2         0.30        44      33.3       40           19      0.53
 Ventricular                          2       3.3        2           0         0.12        24      18.2       16           14      0.27
  Supraventricular                    3       5.0         1          2         0.18        24      18.2       25            5      0.27
Device Malfunction/Failure            1       1.7        0           1         0.06        18      13.6        8           14      0.20
Hemolysis                             0       0.0        0           0         0.00         3       2.3        0            4      0.04
Hepatic Dysfunction                   1       1.7        1           0         0.06         6       4.5        2            4      0.05
Infection                             3       5.0        4           0         0.24        52      39.4       33           53      0.78
  Non-Device Related                  3       5.0        4           0         0.24        39      29.5       22           40      0.56
  Sepsis                              0       0.0        0           0         0.00        15      11.4        6           10      0.14
  Driveline Exit Site                 0       0.0        0           0         0.00        12       9.1        2           11      0.12
Myocardial Infarction                 0       0.0        0           0         0.00         0       0.0        0            0      0.00
Neurological                          2       3.3        0           2         0.12        20      15.2       10           13      0.21
 Ischemic CVA •                       2       3.3        0           2         0.12        11       8.3        4            7      0.10
 Hemorrhagic CVA•                     4       6.7        2           2         0.25        10       7.6        3            9      0.11
 TIA                                  1       1.7        0           1         0.06         3       2.3        2            1      0.03
Psychiatric                           1       1.7        1           0         0.06        10       7.6        4            6      0.09
Renal Dysfunction                     0       0.0        0           0         0.00        10       7.6        6            6      0.11
Respiratory Dysfunction               5       8.3        3           2         0.30        22      16.7       21            3      0.22
Right Heart Failure                   7      11.7        7           0         0.42        32      24.2       29            4      0.30
 Inotropic Therapy                    5       8.3        5           0         0.30        28      21.2       25            3      0.25
 RVAD                                 2       3.3        2           0         0.12         3       2.3        2            1      0.03
 Inhaled Nitrous Oxide                0       0.0        0           0         0.00         2       1.5        2            0      0.02
Thromboembolism                       3       5.0        2           1         0.18         9       6.8       10            1      0.10
 Venous                               1       1.7         1          0         0.06         5       3.8        4            1      0.05
 Arterial                             1       1.7        0           1         0.06         3       2.3        3            0      0.03
UADE                                  0       0.0        0           0         0.00         1       0.8        1            0      O.D1
Other                                12      20.0        13          7         1.20        65      49.2       67           95      1.47
                                                                              ..
          * Treatment emergent 1s defined as an event occurnng after sk~n 1nc1s1on for 1mplantat1on of the pump.
          **The denominator for calculating rate totals was: 16.61 patient-years for sintered.
          -·The denominator for calculating rate totals was: 110.42 patient-years for non-sintered.
          +These adverse events contain site-reported (both adjudicated and non-
          adjudicated) with no post-exchange events. The denominators" for calculating rate
          totals were: 16.17 patient-years for CAP sintered and 106.56 patient- years for CAP
          non-sintered.
        ; CEC-adjudicated adverse events including post-exchange events.




       PMA Pl 00047: FDA Summary of Safety and Effectiveness Data                                                     Page 26

                                                                                                             34
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 27 of 33. PageID #: 365




      Table 21 contains a detailed list of small BSA patients (<1.5m 2) who have enrolled into
      the BTT/CAP trial as of the data cutoff of March 15, 2012.

                       Table 21. Success for Low BSA Patients in CAP Cohort



         011-006          HW003-BTT             1.39           Transplant            Yes

         002-0018        HW003-CAP              1.46              Alive              Yes

         005-0002        HW003-CAP              1.48           Recovery              Yes

         008-0004        HW003-CAP              1.44              Alive              Yes

                                                            Died (controller
         010-0008        HW003-CAP             1.38                                  No
                                                                failure)

         019-0003        HW003-CAP              1.36           Transplant           Yes

         033-0002        HW003-CAP              1.40             Alive               Yes

         033-0006        HW003-CAP              1.35              Alive              Yes

      The enrollment of eight small BSA patients in the CAP is an improvement over the
      enrollment of a single such patient in the BTT trial. A success rate of 87.5% (7/8 patients)
      indicates that the device may be beneficial in smaller patients. Additional information on
      patients with a BSA < !.5m2 will be collected during the post-approval study.

      B. Destination Therapy Results

      The sponsor's ENDURANCE trial for destination therapy patients is an ongoing,
      randomized, controlled trial that should complete follow up in May 2014. Destination
      therapy is for patients with end-stage heart failure who are 10 years older on average and
      not eligible for cardiac transplantation. Although the ADVANCE trial evaluated patients
      who were candidates for heart transplant, ENDURANCE does provide concurrent control
      adverse event information in a set of heart failure patients receiving mechanical
      circulatory support.

      A subset of the unadjudicated data from ENDURANCE up to 180 days following implant
      is included in Table 22. Of the patients who were implanted as of the cutoff date of May
      6, 2012, 82 of 178 sintered HVAD® patients (46.1 %) and 91 of 140 Control patients
      (65.0%) had been implanted at least 180 days prior to the cutoff date. Since pumps with
      sintered inflows are the only pumps marketed under this PMA by HeartWare, results for
      these HV ADs are compared to the control device.




PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                   Page 27
     Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 28 of 33. PageID #: 366




         Table 22. Select Adverse Events   from ENDURANCE Trial to 180 days Post-Implant (Data cut-off
         May 6, 2012)
              Site Reported Event           HVAD Sintered            Control
              (0-180 Days)                  [%, (n/N))               [%, (n/N))
              Death                         14.0 (25/178)            13.6 (19/140)
              Neurological events
              ICVA                         6.7 (12/178)              4.3 (6/140)
              HCVA                         5.1 (9/178)               0.0 (0/140)
             TIA                           2.2(4/178)                2.9(4/140)
              Device Exchange              3.9 (7/178)               5.7 (8/140)
              Device Thrombus              2.8 (5/178)               7.1 (10/140)
              Exchange                     1.7 (3/178)               5.7 (8/140)
              Med. Treated                 1.1 (2/178)               1.4 (2/140)
              Bleeding
              Bleeding requiring            11.8 (21/178)            12.9 (18/140)
              re-operation
              Bleeding requiring            15.2 (27/178)            19.3 (27/140)
              transfusion~ 4 units
              within 7 days post
              implant
              Infection                    27.0 (48/178)             30.0 (42/140)



. XII.   PANEL MEETING RECOMMENDATION AND FDA'S POST-PANEL ACTION

         A. Panel Meeting Recommendation

         At an advisory meeting held on April25, 2012, the Circulatory System Devices Advisory
         Panel voted 8-3 that there is reasonable assurance the device is safe, 11-0 that there is
         reasonable assurance that the device is effective, and 9-2 that the benefits of the device do
         outweigh the risks in patients who meet the criteria specified in the proposed indication.
         http://www.fda.gov/downloads/AdvisoryCommittees/CommitteesMeetingMaterials/Medi
         calDevices/MedicalDevicesAdvisoryCommittee/CirculatorySystemDevicesPanel/UCM3
         04770.pdf

         The Panel further made the following recommendations for the post approval study and
         future VAD studies for which a registry may be used. Their recommendations are
         summarized below:                                          ·

         1. Randomized control data from HeartWare's destination therapy trial will be
            beneficial in making a safety determination on the device.

         2. The post approval study duration should be at least a year.




 PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                       Page 28

                                                                                     1:6
                                                                                     ,_.
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 29 of 33. PageID #: 367



      3. The post approval study should further investigate the effectiveness of the device in
         females, include an analysis of patients with a BSA <1.5 m2 , and analyses on
         thrombosis, device malfunctions, and anticoagulation.

      4. INTERMACS line data are an appropriate comparator for the post approval study as
         long as both safety and effectiveness data are available from the registry. It may be.
         possible for a select number of sites to adjudicate adverse events entered into the
         INTERMACS registry for the control arm safety data.

      5. Regarding appropriate co variates in a possible propensity score analysis, arrhythmias,
         BNP, serum albumin level, and lung disease should be considered as additional
         covariates.

      6. There is a need to implement best practices if registry data are going to be used as a
         comparator for future trials.

      7. Performance goals (or objective performance criteria) need to be defined more
         rigorously if they are to be used for primary or adjunct analyses. The performance
         goal should also be set as a clinically meaningful endpoint and take into consideration
         average length of time on the device while waiting for transplant (since this time has
         appeared to increase beyond the 180-day endpoint for the trial).

      8. In the future, better clinical trial management and records are needed and could show
         the reason for the discrepancy of enrollment in different sites.

      9. In the future the CEC should not be responsible for assigning device relatedness to an
         event.

      B. FDA's Post-Panel Action

      After hearing concerns at the panel meeting regarding safety of the device, the sponsor
      updated their post-approval study to include several of the suggestions from the panel. A
      main component of the post-approval study includes data from INTERMACS. The
      patient line data from the registry control group will be accessible for this study.

      Additionally, FDA reviewed continued access phase (CAP) data and data from the
      sponsor's destination therapy trial. These data helped bolster knowledge on the safety
      profile of the device after the sintering modification was made to the inflow cannula. The
      destination therapy data also provided control adverse event data from a randomized trial.
      Finally, updates to the device labeling addressed readability issues and inclusion of a
      warning regarding patient management, which helps to mitigate the risk of stroke.




PMA P100047: FDA Summary of Safety and Effectiveness Data                                Page 29

                                                                               '1.7
                                                                               -·
    Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 30 of 33. PageID #: 368



XIII.   CONCLUSIONS DRAWN FROM PRECLINICAL AND CLINICAL STUDIES

        A. Effectiveness Conclusions

        The ADVANCE trial has statistically met the primary endpoint using both a propensity
        score stratification and performance goal analysis method. From a clinical perspective, is
        important to note that the baseline covariate of INTERMACS patient profile was
        statistically different for the treatment and control group prior to the propensity score
        analysis, with the Heart Ware VAS treatment group patients being less sick than the
        INTERMACS control patients. Although there were missing data for the quality of life
        measures and the right arterial pressure baseline covariate, the sponsor has tried to collect
        as much of these data as possible. Conclusions cannot be drawn about patients with small
        body surface areas, as only one patient with a BSA < 1.2m2 was enrolled in the BTT trial.
        However, data from CAP patients appear to provide additional, favorable outcomes.

        B. Safety Conclusions

        The risks of the device are based on data collected in the clinical study conducted to
        support PMA approval as described above. Due to the rate neurological event rates
        associated with the HeartWare VAS, physicians and patients should discuss all treatment
        options prior to device implantation. In addition, patient management guidelines have
        been added to the IFU to help reduce the risk of stroke.

        The overall safety profile of the device is acceptable for this high risk patient population.

        C. Benefit-Risk Conclusions

        The probable benefits of the device are based on data collected in a clinical study
        conducted to support PMA approval as described above. The device has shown
        significant effectiveness in the patients enrolled in the study. On average, 94% of
        patients survived at least six months on the device or until they were able to be
        transplanted. Additionally, the device that will be marketed will include the sintered,
        inflow cannula, which appears to demonstrate a lower risk in patients receiving this
        device. The HVAD pump is smaller than the currently available LVAD pump on the
        market, and does not require the creation of an abdominal pump pocket. These features
        allow the potential use of the device in patients who otherwise may not have been able to
        be implanted with a LVAD.

        Additional factors to be considered in determining probable risks and benefits for the
        HeartWare VAS device included: quality ofthe study design, quality of the conduct of
        the study, patient tolerance for risk based on the disease state, availability of alternative
        treatments, risk mitigation, and novelty of technology.

        In conclusion, given the available information above, the data support that, for the bridge­
        to-transplant indication, the probable benefits outweigh the probable risks. The FDA
        advisory panel deliberations reflected this opinion as well. The post-approval study will be


PMA Pl00047: FDA Summary of Safety and Effectiveness Data                                      Page 30
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 31 of 33. PageID #: 369



       aimed at collecting more information on the device use in smaller BSA patients and patients
       receiving sintered inflow cannula pumps.

       D.     Overall Conclusions

       The data in this application support the reasonable assurance of safety and effectiveness
       of this device when used in accordance with the indications for use.

XIV.   CDRH DECISION

       CDRH issued an approval order on November 20, 2012. The final conditions of approval
       cited in the approval order are described below.

       1. Newly Enrolled Post Approval Study: The study must be conducted as per protocol
          dated September 20,2012 (Ver. 1.0) submitted via email. The study will consist of
          prospective enrollment of patients newly implanted with the Heart Ware VAS and
          who may also be concurrently enrolled in the INTERMACS Registry. At least 1200
          patients (600 Heart Ware and 600 FDA approved VADS other than Heart Ware)
          patients from at least12 non-IDE sites in the US will be followed annually according
          to standard of care through 24 months post implant.

            The primary endpoints will be success (alive, transplant, or recovery) at 180 days.
            Secondary endpoints will consist of:
            • Overall survival on device
            • Re-hospitalizations
            • INTERMACS adverse events
            • Quality of Life measures (as measured by the EuroQol EQ-5D-5L and
            • KCCQ)
            • Functional Status (as measured by the 6 minute walk and I or V02 max)
            • Post-stroke QOL, Functional and Neurocognitive assessments

            If the propensity score between the HeartWare Group and the Control group is
            balanced (C-statistic <0.60) or somewhat balanced (C statistic 2:0.60), the study
            objective will be to demonstrate non-inferiority to the control device within a I 0%
            margin for the primary endpoint of success, which is estimated to be 90%. If the
            propensity score between the treatment groups is not balanced (one or more strata <5
            subjects per treatment group), the objective will be to demonstrate non-inferiority to
            an objective performance goal of 80%. Subgroup analyses must be conducted by
            gender and race. For all study patients with an INTERMACS neurologic dysfunction
            event, there must be a blinded 3rd party imputation of a modified Rankin Scale Score
            (mRS) using the INTERMACS data from baseline and 3-6 month interval post­
            stroke.

       2. Training Program (HeartWare-PAS-02): The study must be conducted as per
          protocol dated September 20, 2012 (Ver. 1.0) submitted via email. This study will
          consist of all centers that implant a commercial Heart Ware System in the New Cohort


PMA PI 0004 7: FDA Summary of Safety and Effectiveness Data                                Page 31
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 32 of 33. PageID #: 370



         Post Approval Study described in Protocol HW-PAS-01. At least 600 HeartWare
         patients from at leastl2 non-IDE sites in the US will be followed annually according
         to standard of care through 24 months post implant. All non-IDE centers will be
         trained according to HeartWare's educational and training program. The training will
         consist of four parts to provide adequate training prior to use of the device, during
         initial implants, and in follow-up and continuing education: (a) Surgical training, (b)
         On-site staff training, (c) Initial implant support and (d) Continuing education and
         support.

         The study must display and compare HW-PAS-1 outcomes (including survival)
         across sites and between patient cohorts ofthe IDE (at least 10 implants) vs. non IDE
         sites. Subgroup analyses must be conducted by gender and race. The objective will
         also be to assess the effectiveness of the training program by:
         • describing overall site compliance with the approved labeling by assessing the
             patient baseline characteristics
         • summarizing key clinical parameters including cardiac index, mean arterial
             pressure (MAP), flow, international normalized ratio (INR), and anti-thrombotic
             drug therapy
         • Summarize and adverse events including:
                 o Bleeding
                 o Neurologic events
                 o Thromboembolism
                 o Infection
                 o Arrhythmias
                 o Device malfunctions
                 o Device exchanges
                 o Hypertension

      3. Continued Follow-Up (HW-PAS-03): The study must be conducted as per protocol
         dated September 20, 2012 (Ver. 1.0) submitted via email. This study will consist of
         the continued follow-up of patients who participated in the HeartWare Trials under
         IDE 0070199. The 50 surviving candidates should be approached for re-consent and
         followed annually according to standard of care through 60 months post-implant.

         The primary safety endpoint of the study is a composite of transplant, explant, and
         death. This will include transplant date, reason for explant, and cause of death
         through 60 months.

         Other observational endpoints will be collected and analyzed in the study:
         • Overall survival
         • Re-hospitalizations
         • Incidence ofiNTERMACS adverse events and unanticipated adverse device
            effects
         • Incidence of all device failures and device malfunctions
         • Quality of Life improvement (KCCQ and EuroQol EQ-5D-5L)
         • Functional status improvement (NYHA and 6-minute walk)

PMA P100047: FDA Summary of Safety and Effectiveness Data                               Page 32

                                                                            40
   Case: 1:19-cv-02995-JG Doc #: 26-2 Filed: 05/11/20 33 of 33. PageID #: 371




       The applicant's manufacturing facility was inspected and found to be in compliance with
       the device Quality System (QS) regulation (21 CFR 820).

XV.    APPROVAL SPECIFICATIONS

       Directions for use: See device labeling.

       Hazards to Health from Use of the Device: See Indications, Contraindications,
       Warnings, Precautions, and Adverse Events in the device labeling.

       Post-approval Requirements and Restrictions: See approval order.

XVI.   REFERENCES

1 Miller LW, Pagani FD, Russell SD, John R, Boyle AJ, Aaronson KD, et al. for the HeartMate
II Clinical Investigators. Use of a Continuous-Flow Device in Patients Awaiting Heart
Transplantation. N Eng! J Med 2007; 357:885-96.

2 Pagani FD, Miller LW, Russell SD, Aaronson KD, John R, Boyle AJ, et al; HeartMate II
Investigators. Extended mechanical circulatory support with a continuous-flow rotary left
ventricular assist device. J Am Coli Cardiol. 2009 Jul 21; 54( 4):312-21. PubMed PMID:
19608028

3 Starling, RC, Naka Y, Boyle AJ, Gonzalez-Stawinski G, John R, Jorde U, et al. Results of
the Post-U.S. Food and Drug Administration-Approval Study With a Continuous Flow Left
Ventricular Assist Device as a Bridge to Heart Transplantation: A Prospective Study Using the
INTERMACS (Interagency Registry for Mechanically Assisted Circulatory Support). J. Am.
Coli. Cardiol. 2011;57;1890-1898




PMA PI 00047: FDA Summary of Safety and Effectiveness Data                             Page 33

                                                                          41
